DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the 
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13 and 15-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 
Regarding claim 13, the claim recites “preferably connected to the engine’s drive shaft”.  The limitation of “the engine” lacks antecedent basis, and the use of “preferably” renders the limitation apparently optional and therefore unclear.
Regarding claim 15, the claim includes the phrase “for example”.  It is unclear whether the following limitations are or are not part of the claimed invention, which is rendered indefinite by the lack of clarity.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 8, 10, 12, 13 and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2013/0272848 to Schmidt et al. (Schmidt hereinafter) in view of  US Patent 8,689,759 to Schultz (Schultz).
Regarding claim 1, Schmidt teaches a pump assembly (2-4, 14, 15, etc.) for a cooling system of a vehicle (paragraph 27), comprising an impeller group with an impeller (14) rotatable around an axis (see Fig. 1) and an impeller shaft (6).  Schmidt does not teach an electric group, mechanical group, and transmission means as claimed.  Schultz teaches another automotive pump (50) generally, and particularly teaches that the pump may be driven by the engine or by the electric starter motor of the engine (col. 5, ln. 3-14).  This involves an electric group including an electric drive (62) and an electric 
Regarding claim 4, by the action of the unidirectional clutches described above, Schultz teaches that the first command gear is operative to rotate the second command gear.
Regarding claim 8, Schultz teaches that the second command gear (48) is operatively connected by one of the unidirectional clutches (80 or 82).
Regarding claim 10, Schultz teaches that the second command gear (48) is operatively connected to the mechanical drive (12) by means of an electric engagement/disengagement device (16) adapted to carry out the engagement as a function of the vehicles function.
Regarding claim 12, Schultz teaches parallel electric shaft, mechanical shaft, and pump shaft axes.
Regarding claim 13, Schultz teaches connection to the drive shaft (see Fig. 1).
Regarding claim 15, Schultz teaches that the transmission is housed in a transmission chamber (55) fluidically connected to the lubrication system (50).
Regarding claim 16, Schultz teaches that the assembly is mountable on an engine (12).
Regarding claim 17, Schultz teaches mounting on a gearbox (14).
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt in view of Schultz as applied to claim 8 above, and further in view of US Patent 3,283,867 to Rice (Rice).
Regarding claim 9, the previously applied references teach the limitations of claim 8 from which claim 9 depends as discussed above, but do not teach the limitation of a centrifugal actuator clutch.  Schultz teaches that “[t]he one-way clutches 80, 82 may be of any type,” (col. 6, ln. 22).  Rice teaches a centrifugally actuated one-way clutch (col. 2, ln. 50-60) and one of ordinary skill in the art would appreciate that the disclosure thereof indicates a reasonable expectation of success in employing such in a variety of applications, such as in the pump of Schmidt.  Furthermore, as previously indicated, Schultz expressly indicates that other conventional clutch designs are usable.  As such, the use of a centrifugally actuated one-way clutch in the pump of Schmidt is an obvious matter of the mere substitution of one known one-way clutch for another in similar applications and according to the known methods of construction and design evinced by the cited references.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP E STIMPERT whose telephone number is (571)270-1890.  The examiner can normally be reached on Monday-Friday, 8a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHILIP E STIMPERT/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        12 March 2021